Citation Nr: 0604125	
Decision Date: 02/13/06    Archive Date: 02/22/06

DOCKET NO.  00-04 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for a right knee 
disability.

2. Entitlement to an initial rating in excess of 10 percent 
for chronic low back pain with a degenerative disc bulge, L5- 
S1.

3. Entitlement to a compensable initial rating for 
costochondritis of the left chest wall.

4. Entitlement to an initial rating in excess of 10 percent 
for migraine headaches.

5. Entitlement to an initial rating in excess of 10 percent 
for gastroesophageal reflux disease (GERD).

6. Entitlement to an initial rating in excess of 10 percent 
for chronic neck and shoulder pain, secondary to a cervical 
strain.

7. Entitlement to an initial rating in excess of 10 percent 
for major depressive disorder.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


REMAND

The veteran served on active duty from March 1989 to May 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision 
rendered by the Montgomery, Alabama, Department of Veterans 
Affairs (VA) Regional Office (RO).  The Board remanded the 
veteran's appeal in November 2003.  By a letter dated 
September 20, 2005, the appellant was informed that her 
appeal was being returned to the Board.  

In a statement received by the Board in October 2005, the 
veteran indicated that she wanted a Travel Board hearing.  
Under 38 C.F.R. § 20.703, the veteran may request a hearing 
before the Board when submitting the substantive appeal or 
any time thereafter, subject to the restrictions in 38 C.F.R. 
§ 20.1304.  See 38 C.F.R. § 20.703 (2005).  Under 38 C.F.R. § 
20.1304, the veteran and her representative are granted a 
period of 90 days to submit a request for a personal hearing 
following the mailing of notice to them that the appeal has 
been certified to the Board for appellate review.  See 38 
C.F.R. § 20.1304(a) (2005).  Consequently, the veteran 
submitted a timely request to have a Travel Board hearing in 
October 2005.


A hearing on appeal will be granted if a veteran, or her 
representative, expresses a desire to appear in person.  See 
38 C.F.R. § 20.700 (2005).  The importance of responding to a 
request for a hearing is recognized under 38 C.F.R. § 
20.904(a)(3) (2005), as a Board decision may be vacated when 
there is a prejudicial failure to afford an appellant a 
personal hearing.  In order to ensure full compliance with 
due process requirements, therefore, the RO must schedule 
such a hearing.  See 38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704, 20.904(a)(3) 
(2005).

The case is REMANDED to the RO for the following action:

The RO should schedule the veteran for a 
hearing at the RO before a Judge of the 
Board, as requested in her correspondence 
received by the Board in October 2005.  

The purpose of this remand is to comply with the governing 
adjudicative procedures.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The appellant need 
take no action unless otherwise notified.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board4 has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


